Citation Nr: 1706364	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease status post-surgery with scar.

2.  Entitlement to an initial compensable rating for a right wrist scar status post right carpal tunnel release.

3.  Entitlement to service connection for right wrist arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1975 to April 1976, March 1981 to February 1984, and March 1985 to September 2009.  He also served in the Army National Guard from October 1979 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When the case was before the Board in August 2014, it was remanded for further development and adjudicative action.  Specifically, the Veteran's increased rating claims were remanded to provide him with more recent examinations to evaluate the severity of his lumbar spine disability with scar and right wrist scar.  The Veteran attended November 2014 VA examinations to evaluate the severity of these disabilities, and the examination reports are adequate for rating purposes.  The Board also directed the RO to obtain outstanding private and VA treatment records.  Outstanding VA treatment records have been obtained and are associated with the evidence of record before the Board.  

In September 2014, the RO sent the Veteran a letter requesting that he complete, sign, and return authorizations to allow VA to obtain any private medical records pertinent to his claim; however, the Veteran did not respond to that letter and it was not returned as undeliverable.  The Veteran's claims were thereafter readjudicated in a March 2015 Supplemental Statement of the Case.  Based on the foregoing, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's lumbar spine degenerative disc disease status post-surgery with scar has been manifested by pain, flare-ups, and forward flexion limited to, at worst, 50 degrees; there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

2.  Throughout the period of the appeal, the Veteran's superficial, linear lumbar spine scar has been stable and has not been manifested by pain.

3.  Throughout the period of the appeal, the Veteran's superficial, linear right wrist scar has been stable and has not been manifested by pain.

4.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for right wrist arthritis.


CONCLUSIONS OF LAW

1.  Throughout the period of the appeal, the criteria for a disability rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  Throughout the period of the appeal, the criteria for a compensable rating for a lumbar spine scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

3.  Throughout the period of the appeal, the criteria for a compensable rating for a right wrist scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for right wrist arthritis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran has withdrawn his claim for service connection for right wrist arthritis.  Withdrawn claims are decided as a matter of law, and therefore, no discussion of VA's duties to notify and assist is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

With regard to the Veteran's claims for increased ratings for his lumbar spine disability with scar and his right wrist scar, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated June 2009.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, identified private treatment records, and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the August 2009, October 2011, and November 2014 examiners performed physical examinations of the Veteran, took into account his statements and treatment records, and provided adequate information required for rating purposes. 

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.
Legal Criteria for the Increased Rating Claims on Appeal

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Lumbar Spine Disability

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, a thoracolumbar spine disability is assigned a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned if there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Objective evidence of neurologic abnormalities of the spine are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).

Under the Incapacitating Episodes Rating Formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluation under this rating formula, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Scars

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case.  Diagnostic Code 7801, pertains to deep and nonlinear scars not of the head, face, or neck, and Diagnostic Code 7802, pertains to superficial and nonlinear scars not of the head, face, or neck.  Under both Diagnostic Codes 7801 and 7802, scars must cover at least 144 square inches (929 square centimeters), to receive the minimum compensable disability rating.  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.

Diagnostic Code 7804 evaluates scars which are unstable and painful.  38 C.F.R. § 4.118.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  Id.  A 20 percent rating is warranted for three to four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rating criteria provide that 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  Id. at Note (3).

Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, or 7804 should be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).  

Factual Background and Analysis

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

Increased Rating for Lumbar Spine Degenerative Disc Disease

At an August 2009 VA general medical examination, the Veteran reported daily back pain with flares precipitated by sitting or walking for more than 30 minutes.  He indicated that flares caused increased pain and decreased range of motion by 20 percent; they did not cause weakness, fatigue, or incoordination.  He denied shooting pains, weakness, or numbness down his legs and straight leg tests were negative bilaterally.  The Veteran also denied bowel or bladder symptoms and incapacitating episodes.  On examination, forward flexion was to 70 degrees with pain at 60 degrees, extension was to 30 degrees, and bilateral lateral flexion and bilateral rotation were all to 20 degrees, all which demonstrated pain at extremes; repetitive motion increased pain.

At a September 2009 private follow-up appointment nine months post lumbar spine surgery, the Veteran reported he was doing well and was quite happy with the results.  While his pain had improved overall, he continued to have some muscular pain.  The examiner found the incision was healing well and that there were no signs of infection.  Motor, sensory, and reflex examinations were normal.  The examiner indicated that the Veteran should continue to be careful with heavy lifting and that he could participate in low-impact aerobic exercise.

At an October 2011 VA spine examination, the Veteran reported constant back pain with flare-ups causing increased pain with prolonged sitting, standing, walking, and lifting.  On examination, range of motion testing revealed forward flexion to 50 degrees with pain at 50 degrees; extension, bilateral lateral flexion, and bilateral lateral rotation all were to 25 degrees with pain at 25 degrees.  Repetitive use testing did not cause any reduction in limitation of motion and the examiner did not find any functional loss or impairment of the thoracolumbar spine.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and no guarding or muscle spasm.  Muscle strength, reflex, and sensory examinations were all normal and there was no muscle atrophy.  Straight leg tests were negative and the Veteran denied radiculopathy signs or symptoms; there were no other neurological abnormalities or findings and there was no evidence of intervertebral disc syndrome with incapacitating episodes.

At a November 2014 VA spine examination, forward flexion was to 90 degrees with painful motion at 60 degrees; extension was to 15 degrees with painful motion at 15 degrees; and bilateral lateral flexion and rotation were all to 30 degrees with pain at 30 degrees.  Repetitive motion testing only caused additional loss of range of motion on forward flexion, which was limited to 70 degrees.  The examiner described the functional loss or impairment as pain on movement, less movement than normal, and interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was guarding and/or muscle spasm, but it did not result in abnormal gait or spinal contour.  Muscle strength testing and reflex and sensory examinations were all normal and there was no muscle atrophy.  Straight leg tests were negative and the Veteran denied radiculopathy signs or symptoms; there were no other neurological abnormalities or findings and there was no evidence of intervertebral disc syndrome with incapacitating episodes.  The Veteran acknowledged pain with bending, stooping, and twisting; he reported he had to change positions every five to 30 minutes and that he was unable to sit or stand for long periods of time.

In his April 2011 VA Form 9, the Veteran indicated that he walked with a limp due to pain and experienced daily low back pain that radiated into his hips.  He stated that pain affected his quality of life as it pertained to completing chores around the house, playing with his grandson, and walking or sitting for extended periods of time.  After performing major chores, the Veteran stated he has to lie flat on his back to recover, typically for 24 hours.

Following a thorough review of the evidence, the Board finds that a disability rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.  The evidence of record does not demonstrate that the Veteran's forward flexion has ever been limited to 30 degrees or less or that he has ever had favorable or unfavorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Moreover, there is no evidence that the Veteran's lumbar spine disability has been manifested by incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.

The Board also notes that there is no evidence that the Veteran has any neurological impairments due to his service-connected lumbar spine disability.  §38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the Veteran did report radiating pain into his hips in his April 2011 VA Form 9, there is no objective medical evidence of any neurological impairment due to his lumbar spine disability and he has at all other times denied radicular symptoms.

In reaching its decision, the Board has considered whether manifestations of the Veteran's lumbar spine disability have resulted in a level of functional loss greater than that already contemplated by the currently assigned 20 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202-06 (holding that evaluation of musculoskeletal disabilities rated on the basis of limitation of motion requires consideration of functional loss due to pain).  Although the Veteran has reported painful motion, and examiners have witnessed painful motion, there is no objective medical evidence that range of motion has been further limited due to pain, fatigue, weakness, lack of endurance, or incoordination such that a rating in excess of 20 percent would be warranted.  Id.; see also Mitchell, 25 Vet. App. at 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).  There must be a basis in fact for an assigned rating, and the Board is precluded from speculating as to any additional functional impairment.  38 C.F.R. § 3.102 (2016).  Accordingly, disability rating in excess of 20 percent is not warranted based on functional impairment.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).

The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) from the Court of Appeals for Veterans Claims (Court).  In reaching the above decision, the Board has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.

The Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a spine disorder.  In this case, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia, 28 Vet. App. at 168.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.

The Court provided two qualifications to this requirement.  First, the Court "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Correia, 28 Vet. App. at 168, n.7.  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  Id.  In a later footnote, the Court "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Id. at 170, n.8.  Second, the Court indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  While the Court did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged."  Id. at 170 n.9.  The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a spine disability than in a knee disability.  First, there can clearly not be an opposite undamaged joint in the case of a spine disability as there can be in a knee disability.  Second, the Board notes that the examination reports of record document the range of motion of the spine in all directions and, where applicable, the specific point at which painful motion begins.  Although the examination reports in this case did not specify whether the examinations were performed with active motion or passive motion, or with weight-bearing or nonweight-bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that at VA examinations, the testing of the range of motion of the spine is generally done by assessing active motion rather than passive motion.  The "active" motion is tested by having a veteran stand and attempt to lean forward to test flexion, lean backward to test extension, lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight-bearing as a veteran must support the weight of his body while undergoing such testing.

Although it may possible to test passive motion without weight-bearing by having a veteran lie down on a table and have the examiner move the spine by bending a veteran's body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Therefore, in the case at hand, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight-bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board has considered whether the Veteran's lumbar spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of a claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

As discussed above, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 37 (2011).  Here, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  Even assuming there were additional symptoms not contemplated by the schedular rating criteria, there is no evidence that the Veteran's lumbar spine disability presents other indicia of an exceptional or unusual disability picture, such as marked inference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral for extraschedular consideration is not warranted.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in the instant case, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board has also considered whether staged ratings are appropriate.  While there may have been day-to-day fluctuations of manifestations of the Veteran's lumbar spine disability, the evidence of record shows no distinct time period during which the Veteran's symptoms have varied to such an extent that a rating greater than 20 percent would be warranted under any diagnostic code.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Consideration has also been given to the Veteran's lay statements with regard to his claim and the Board finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

Although the Veteran has described functional impairment and limitations due to his lumbar spine disability, he has not claimed to be unemployable due to this disability.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating for a Lumbar Spine Scar and a Right Wrist Scar

At an August 2009 VA general medical examination, the Veteran's right wrist scar measured 4 centimeters (cm) by 0.1 cm, and his lumbar spine scar measured 10 cm by 0.5 cm.  He denied any symptoms, treatment, pain, or flare-ups due to his scars.  The examiner found the scars were superficial, not painful or tender, and that there was no adherence to underlying tissue.  Skin texture was normal and there was no instability, ulceration, breakdown, depression, or elevation.  The scars were slightly hypopigmented, but there was no disfiguration.  No induration, inflexibility, or limitation of motion or impairment of function was caused by the Veteran's scars.

At an October 2011 VA scars examination, the Veteran's right wrist scar measured 4 cm in length and his lumbar spine scar measured 12 cm in length.  At a November 2014 VA scars examination his right wrist scar measured 2 cm by 0.1 cm and his lumbar spine scar measured 9 cm by 0.2 cm.  At both examinations, examiners found that the Veteran's right wrist and lumbar spine scars were linear, stable, not painful, and did not cause any functional impairment.

Following a thorough review of the evidence, the Board finds that a compensable evaluation for the Veteran's right wrist and lumbar spine scars is not warranted.

Diagnostic Codes 7801 and 7802 are not applicable because the Veteran's scars are superficial and linear, rather than deep and/or nonlinear.  38 C.F.R. § 4.118.  Even assuming Diagnostic Codes 7801 and 7802 were relevant to the Veteran's claim, the area of his scars do not cover at least 144 square inches (929 square cms), which is required to receive the minimum compensable disability rating under either diagnostic code.  Id.  Neither scar has been unstable or painful at any time during the period on appeal, and therefore, a compensable rating under Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.118.  The medical evidence demonstrates that the Veteran does not experience any disabling effects due to his service-connected scars, which renders Diagnostic Code 7805 inapplicable.  Id.

There is no evidence that manifestations of the Veteran's right wrist and lumbar spine scars have not been contemplated by the schedular rating criteria; therefore, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118.  There is also no evidence that the combined effect of multiple conditions is not contemplated by the evaluation of the Veteran's individual disabilities.  Johnson, 762 F.3d at 1365-66; Yancy, 27 Vet. App. at 495.

Consideration has been given to the Veteran's lay statements with regard to his claim, and the Board finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno, 6 Vet. App. at 470.  However, the Veteran's statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training, or experience.  See 38 C.F.R. § 3.159(a).

The Veteran has not claimed to be unemployable due to his right wrist and lumbar spine scars, and therefore, the issue of entitlement to TDIU has not been raised by the record.  See Rice, 22 Vet. App. at 453-54.

In reaching the above conclusions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Service Connection for Right Wrist Arthritis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In an October 2014 statement, the Veteran withdrew the appeal for entitlement to service connection for right wrist arthritis.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


ORDER

Throughout the period of the appeal, a disability rating in excess of 20 percent for lumbar spine degenerative disc disease is denied.

Throughout the period of the appeal, a compensable disability rating for a lumbar spine scar is denied.

Throughout the period of the appeal, a compensable disability rating for a right wrist scar is denied.

The appeal for entitlement to service connection for right wrist arthritis is dismissed.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


